Citation Nr: 1500864	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for residuals, right knee pain, status post right total knee arthroplasty.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1972 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which continued, in pertinent part, the 30 percent disability rating for the Veteran's service-connected right knee disability.  The Veteran filed notice of disagreement in July 2011.  A statement of the case was issued in May 2012.  The Veteran subsequently perfected his appeal to the Board by filing a substantive appeal (VA Form 9) in June 2012.

By way of history, the Veteran was granted service connection for a right knee disability in 1978 by a Board decision and the RO assigned a 10 percent disability rating.  In a January 2001 rating decision, the RO increased the disability rating to 20 percent.  Following a total knee replacement, the RO increased the disability rating for the Veteran's service-connected right knee disability to 100 percent effective December 2, 2009.  A disability rating of 30 percent was assigned from February 2011.  In a July 2011 rating decision, the RO increased the disability rating for the right knee to 100 percent, effective from June 29, 2011, to September 1, 2011, based on surgical or other treatment necessitating convalescence.  In a subsequent rating decision, the RO increased the rating for the right knee to 60 percent effective February 1, 2011, and extended the 100 percent convalescence rating period to September 30, 2011.  A 30 percent disability rating was assigned from October 1, 2011.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected right knee disability.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to the service-connected right knee disability because this is the underlying disability (for an increased rating) at issue in this appeal.  To the extent that the Veteran wishes to raise a claim for a TDIU based on more than just the service-connected right knee disability, he is invited to file such a claim at his local RO.

The Veteran's TDIU claim due exclusively to the service-connected right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to April 30, 2012, the Veteran's residuals, right knee pain status post right total knee arthroplasty, were manifested by intermediate degrees of residual weakness, pain or limitation of motion.

2.  Effective April 30, 2012, the Veteran's residuals, right knee pain status post right total knee arthroplasty, were manifested by chronic residuals consisting of severe painful motion or weakness.



CONCLUSIONS OF LAW

1.  Prior to April 30, 2012, the criteria for a disability rating greater than 30 percent for residuals, right knee pain status post right total knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5055, 5257, 5260, 5261 (2014). 

2.  Effective April 30, 2012, the criteria for a 60 percent disability rating for residuals, right knee pain status post right total knee arthroplasty, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, DCs 5055, 5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2011 letter, sent prior to the rating decision on appeal issued in July 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating clam as well as his and the VA's respective responsibilities in obtaining such evidence and information.  Additionally, the July 2011 letter advised the Veteran of the information necessary to establish an effective date in accordance with Dingess/Hartman.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not be requested or obtained.  The Veteran has also been afforded VA examinations in June 2011 and April 2012.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right knee disability as they include an interview with the Veteran, a review of the claim file, and a full physical examination, addressing the relevant rating criteria.  Additionally, neither the Veteran or his representative have argued that the April 2012 is inadequate for rating purposes.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Id.; see also 38 U.S.C.A. § 5110(b)(2) .

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. at 202.  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2014).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  The Board notes that the provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Additionally, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. § 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body, such as exertion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
In this case, the hyphenated diagnostic code indicates that the service-connected disability is considered to be a prosthetic replacement of the knee joint and recurrent subluxation or lateral instability, evaluated under 38 C.F.R. § 4.71a, DC 5055-5257.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71 , Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees. For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

Under DC 5055, for one year following implantation of a knee prosthesis for service-connected knee disability, a 100 percent rating is assigned. Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned, when there are intermediate degrees of residual weakness, pain, or limitation of motion.  These intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, DC 5055.

The Board finds that the Veteran meets the criteria for a 60 percent rating effective April 30, 2012, for his service-connected right knee disability under DC 5055.  In December 2009, the Veteran underwent a total right knee replacement.  In June 2010, the Veteran underwent a revision to the total right knee replacement, and in September 2010, the Veteran underwent a manipulation of the right knee.

In a statement dated January 2010, the Veteran stated that he has fallen numerous times because of the inability to bend at the knee, and that pain killers prescribed to him caused mood swings and an inability to drive and reason.

In February 2011, the Veteran complained that he had continued pain along the medial side and on the anterior part of his knee.  He described pain climbing and descending stairs, and stated that it feels like his patella wants to dislocate.

The Veteran was given a VA examination in June 2011.  The Veteran reported having to use a brace to prevent kneecap dislocation, and that he suffered from pain all of the time and used a cane.  The Veteran stated that his right knee pain worsens multiple times through the day, particularly if not wearing his knee brace.  The Veteran took Oxycodone for pain three times per day, and that the medication caused dizziness and lethargy.  The examiner found bony joint enlargement, edema, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The examiner noted the following functional effects of the Veteran's right knee: giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion.  

The June 2011 VA examiner noted that episodes of dislocation or subluxation occurred daily or more often, and that locking episodes occurred several times a week.  The examiner found repeated effusions, and the following symptoms of inflammation: warmth, swelling, and tenderness.  The examiner noted no flare-ups.  The examiner found that the Veteran was able to stand for fifteen to thirty minutes, but was unable to walk more than a few yards.

The examiner found the Veteran's gait to be antalgic.  The examiner also found moderate instability in both the anterior and posterior cruciate ligaments.  Stability in both at 30 degrees flexion and 90 degrees flexion were found to be abnormal.  Stability in the medial/lateral collateral ligament in the neutral position and at 30 degrees was normal.  The examiner opined that the Veteran suffered from moderate weakness.  The examiner noted pain with active motion in the right knee, and right flexion was limited to 60 degrees and extension was 0.  There was no evidence of pain or additional limitation following repetitions.

The examiner also noted that the Veteran reported he had been laid off from his warehouse supervisor position due to the poor economy.  The examiner found that the Veteran's disability had significant effects on employment, including decreased mobility, problems with lifting and carrying, decreased strength, and pain.  The examiner also determined that the Veteran's disability effected numerous daily activities, such as chores, shopping, bathing, and dressing.

In August 2011, the Veteran submitted a statement in support of his claim which stated that his range of motion was limited to 90 degrees due to scare tissue in his knee.

During an August 2011 follow-up appointment, the Veteran still complained of lateral patellar pain and some inferior patellar symptoms at insertion.  His catching symptoms were slowly getting better with physical therapy, and he stated that he had good range of motion, but not as good as he would like.  The records notes minimal swelling, and that the Veteran was walking without the use of an assistive device.  He was lacking 5 degrees from full extension, and limited to 90 degrees at the most of flexion.  The examiner noted that drawer signs were intact, and that there was no crepitus with range of motion.

During a September 2011 follow-up appointment after a surgical revision of the patella component of the right knee, the records shows complaints of anterior patellar pain.  While extension was 0 degrees, flexion was limited to 107 degrees.  Later that month, because of his limited range of motion, the Veteran underwent a right knee manipulation.  When he was discharged, his flexion was 120 degrees with full extension.  The Veteran was given Oxycodone for the pain and was told he needed physical therapy 2 times a week.

In October 2011, VA treatment records show that, after the manipulation, he was doing very well.

In December 2011, the Veteran stated that he felt that his knee was moving forward anteriorly when he is standing and even walking and putting weight on it.  He stated that this feeling was not all of the time, but that it did occur frequently, and that he was a little unsure and concerned that he may fall.  There was no swelling of the knee, and the pain was minimal to none.  The examiner noted good range of motion, and there was no effusion.  There was tenderness more on the patellar tendon insertion, but no tenderness to the patella tendon itself.  The examiner noted 2+ laxity in the sitting position, but acknowledged that laxity testing in the standing was not possible.  The examiner noted 0 degrees extension and 101 degrees flexion.

In March 2012, the Veteran was seen at the Boise, Idaho VA Medical Center (Boise VAMC) for a nine month post-operation examination.  Again, the Veteran complained of anterior and posterior laxity.  The examiner noted that the Veteran's wearing of a knee brace kept his knee stable while he was up and around.  The Veteran stated that he was pleased with the knee brace, but that, if he is not wearing it, his knee will give out even when he is just standing still.  The Veteran reported intermittent medial joint line pain, and that his knee will sometimes spasm and will be become numb for 5 minutes.  The examiner noted full extension with 120 degrees of flexion, the patella was minimally tender with medial lateral stress.  There was no erythema and no evidence of joint effusion.  The examiner noted 1 to 2+ anterior drawer and a lateral collateral 1 to 2+ laxity noted within the drawer signs.

The Veteran was afforded another VA examination in April 2012 where the Veteran reported that, despite multiple surgeries on his knee, he feels like the knee gives way very easily, even while standing still.  The Veteran reported that he had to wear a brace whenever he walked around, and that he took Oxycodone three times a day for constant pain in the knee.  The examiner noted that "flare-ups" did not impact the function of the Veteran's knee.

On examination, the Veteran's range of motion was full extension to 0 degrees and flexion was limited to 55 degrees.  Evidence of painful motion occurred at 45 degrees.  After three repetitions, flexion was 65 degrees, and the examiner concluded that the Veteran did not have additional limitation following repetitive use.  The examiner opined that the Veteran suffered functional loss and identified the following contributing factors: less movement than normal; weakened movement; excess fatigability; pain on movement; deformity; atrophy of disuse; instability of station; disturbance of locomotion; interference with sitting, standing, and weight-bearing.  The Veteran had tenderness or pain to palpitation.  Muscle strength was limited to 3 out of 5 for both right knee flexion and extension.  The Lachman test revealed a 2+ (5-10 millimeters) anterior instability.  Posterior instability was normal.  Medial-lateral instability testing revealed 1+ (0-5 millimeters) in the right knee.  The examiner found evidence of severe recurrent patellar subluxation/dislocation.

With regard to the Veteran's surgery, the examiner opined that the Veteran suffered from chronic residuals consisting of severe painful motion or weakness.  The examiner noted that the Veteran constantly used a knee brace and a cane for locomotion.  The examiner stated that the Veteran's knee condition limited his ability to kneel, crawl, and bend at the knees, and that the Veteran's use of Oxycodone affected his ability to concentrate and focus.

In June 2012, the Veteran was seen at the Boise VAMC, and complained of the feeling that his knee was going to give out and that it felt unstable.  He was wearing an ACL brace, and when his knee feels like it is moving and going to give dislocate, his knee swells and becomes numb.  The examiner recorded 120 degrees flexion and 4 degrees extension.  The examiner noted some anterior drawer which lacks and lateral drawer 1+.  There was a mild thickening and maybe mild effusion and the patella range of motion was very tender.  The examiner noted that the laxity tends to cause the feeling that the Veteran's knee was going to give out on him.
In August 2012, the Veteran was seen at the Boise VAMC, with the chief complaint of knee pain.  The Veteran complained that, since the revision surgery and manipulation in 2011, he still experienced issues with stability and that it feels like the knee shifts and then will swell; this results from activity.  Range of motion testing showed 0 degrees of extension and 110 degrees of flexion.  The examiner noted an appropriate amount of varus and valgus laxity as well as anterior posterior laxity.  The examiner noted that the Veteran had two options: more physical therapy or undergo another revision.

In August 2013, the Veteran was seen at the Boise VAMC complaining of knee pain.  Treatment records show that at that point he was awaiting his second revision surgery, and he rated his pain at "8" out of "10" and described the pain as sharp and constant.  The Veteran stated that his activity was limited, and that he could not get on his hands and knees.  He reported that he knee would give out causing him to fall on occasion and requires ice and rest, and that he could walk 100 feet provided his knee did not give out.  X-rays showed no definite radiographic evidence of loosening, but did show a possible joint effusion.

In a statement dated March 2014, the Veteran stated that his knee feels unstable and that he was fearful of moving around because he was afraid his knee would give out.

In May 2014, a friend of the Veteran, M.W., submitted a statement describing the Veteran's struggles with his knee.  He stated that the Veteran's struggles with his knee have increased over the years, and that the Veteran takes a lot of medication to deal with the pain from the knee.  He also stated that he knows the Veteran has to use a brace and a cane to ambulate, and that it is hard for the Veteran to participate in activities.

In May 2014, another friend, S.M., stated that he has witnessed the Veteran's knee give out on him on several occasions, and that he has witnessed the Veteran walking with an unusual gait.  He stated that the Veteran experience great difficulty in his ability to move around, and that he and the Veteran can no longer engage in certain activities like, fishing or watch baseball games.

The record reflects that, by most accounts, the Veteran's right total knee replacement and subsequent revisions and manipulations were considered successful.  The record also shows that the Veteran's right knee stability has worsened progressively.  As early as February 2011, the Veteran complained of feeling like his right knee was going to give out.  VA treatment records show that the Veteran required the use of a cane and a knee brace in order to move around.  Additionally, VA treatment records show that the Veteran currently takes 3 Oxycodone pills a day to deal with his right knee pain.

In light of the treatment records, VA examinations, and credible lay statements, and the approximating principles of 38 C.F.R. § 4.7, the benefit of the doubt doctrine of 38 U.S.C.A. § 5107(b), and the functional limitations identified by VA examiners, the Board finds that the severity of the Veteran's residuals, right knee pain status post right total knee arthroplasty approximate more closely chronic residuals of severe weakness due to instability, pain, interference with mobility, and decreased endurance, warranting a 60 percent rating effective April 30, 2012, under DC 5055.  See 38 C.F.R. § 4.71a, DC 5055.  Because DC 5055 contemplates painful and/or limited motion and weakness, rating the Veteran's right knee under DC 5055 and DC 5256, 5257, 5258, 5260, or 5261would compensate the Veteran's symptoms twice.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).

The April 2012 VA examination from supports the Board's finding and is of significant probative value.  The examiner specifically found that the Veteran suffered from chronic residuals consisting of severe painful motion or weakness.  The examiner noted that the Veteran constantly used a knee brace and a cane for locomotion.  Functional loss included less movement than normal, weakened movement, excess fatigability, pain on movement, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  VA treatment records and the lay statements provided by and on behalf of the Veteran also support the Board's determination.  These records contain descriptions of the Veteran's inability to walk long distances without the use of an assistive device and other functional effects as well as descriptions of the Veteran's pain, instability, effusions.

The Board has considered the Veteran's statements regarding his right knee.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is competent to report symptoms such as pain and instability as a result of his total right knee replacement, as such symptoms are observable by a layperson.

The Board next finds that the record does not support granting a 60 percent rating prior to April 30, 2012, for the Veteran's service-connected right knee disability.  For example, while the June 2011 examiner recognized certain functional limitations as a result of the Veteran's right knee disability, including the inability to walk more than a few yards, and the inability to stand for more than 15 to 30 minutes, the examiner nevertheless concluded, based on an in person examination, that the Veteran only suffered from moderate instability. 

In addition, following the revision and manipulation, it appears that the Veteran's condition was improving slightly.  During his August 2011 follow-up examination, the Veteran reported that his catching symptoms were getting better and that his range of motion was improving.  Treatment records show that he was able to walk without the use of an assistive device, like a cane or brace.  The examiner noted that drawer signs were intact.

In December 2011, the Veteran again complained of stability problems.  He stated that he felt as though he knee was moving forward anteriorly when standing or walking.  The Veteran stated that this did not occur all of the time, but was frequent.  The examiner noted little to no evidence of pain.  The examiner stated that he could perform a laxity test in the standing position.

In summary, the Board finds that entitlement to a disability rating greater than 30 percent for residuals, right knee pain, status post right total knee arthoplasty, is not warranted prior to April 30, 2012.

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b).  

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id., at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id., at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extra-schedular rating.  Id. 

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extra-schedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b) in the first instance.  The Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the Veteran has been awarded the maximum scheduler rating effective April 30, 2012, for his service-connected residuals, right knee pain, status post right total knee arthroplasty under DC 5055.  The Veteran's symptoms include pain, effusions, weakness, and evidence of instability.  In addition, the Veteran has significant functional limitations with lack of endurance and the inability to walk more than short distances without the use of an ambulatory aid.  The evidence of record supports finding that the Veteran's symptomatology more closely approximates the criteria for the 60 percent scheduler rating under DC 5055 based on the principles of 38 C.F.R. §§ 4.7, 4.40, and 4.45.  See Mitchell, 25 Vet. App. at 32.  Thus, the Board finds that the currently assigned scheduler rating reasonably describes the Veteran's disability level and symptomatology and there is no basis for extra-schedular consideration.

Additionally, because DC 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's right knee disability under DC 5055 and the DeLuca criteria would lead to double compensation.  See 38 C.F.R. § 4.40, 4.45.  As mentioned previously, double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).


ORDER

Entitlement to a 60 percent effective April 30, 2012, for residuals, right knee pain status post right total knee arthroplasty, is granted.


REMAND

As noted in the Introduction, a claim for a TDIU due exclusively to the service-connected right knee disability has been inferred from a review of the record evidence.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

In August 2011, the Veteran was given a VA examination of his heart.  During the examination, the Veteran reported that he was a warehouse manager but that, as a result of his knee problems, he had to leave his job.  He stated that the current duration of his unemployment was 2-5 years.  Additionally, in a September 2013 Income, Net Worth, and Employment Statement, the Veteran stated that as a result of his service-connected right knee disability as well as a bad back, bad shoulder, heart problems, high blood pressure, and obesity, he had not been able to work since April 2008.

The Board notes that, in this decision, it has assigned a higher 60 percent rating effective April 30, 2012, for the Veteran's service-connected right knee disability.  Thus, although the Veteran does not currently met the scheduler criteria for a TDIU, he may meet the criteria once the AOJ promulgates a rating decision implementing the Board's decision.  See 38 C.F.R. § 4.16(a).  In any event, the Board finds that the AOJ should address the matter of a TDIU rating, as a component of the claim for increased rating for the service-connected right knee disability, in the first instance to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  As a component to the claim for an increased rating for the service-connected right knee disability, provide the Veteran and his service representative with notice of the criteria for establishing entitlement to a TDIU.  Send the Veteran and his service representative a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Individual Unemployability, and a VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his service representative should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his service representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Review the claims file to ensure that all of the requested development for the claim for a TDIU is completed, to the extent possible, and arrange for any additional development indicated, including a VA examination if deemed warranted.  Then, adjudicate the claim for a TDIU due exclusively to the service-connected right knee disability.  

3.  If any determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


